DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 11/11/2022 is acknowledged.

	Claim Status
Claims 13-20 have been withdrawn in view of the restriction.
Claims 1-12 are currently pending and have been examined on the merits in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn (US 2007/0139001 A1) in view of Grady et al. (US 2011/0183183 A1) and Bhardwaj (US 2015/0280201 A1).

Regarding claim 1, Hahn teaches a solid state battery comprising:
a) a base frame or support (Hahn Figure 1b substrate 1, [0038]);
b) first and second exterior contacts on the base frame or support (Hahn [0011] first and second contacts 2a and 2b extend through the feed throughs 3 for electrical connection to exterior battery contacts; the exterior battery contacts are not shown in the Figures of Hahn);
c) a plurality of stacked solid-state battery unit cells (Figure 9b),  each having an exposed cathode current collector and an exposed anode current collector (Figures 6a-6b and Figure 9B; Figures 5A and 6A[0062], [0045] and [0054] upper current diverters 7 and 9 reading as the exposed current collector has portions that are exposed and connected with the contact metals 11);
d) first and second electrical connections, respectively electrically connecting the exposed cathode current collectors and the exposed anode current collectors to the first and second exterior contacts (Hahn Figure 9B exposed portions are then connected with the contact metals 11 which serve as the electrical connection; [0011] first and second contacts 2a and 2b extend through the feed throughs 3 for electrical connection to exterior battery contacts; The exterior battery contacts are not shown in the figures of Hahn).
Hahn further teaches wherein an encapsulated/ passivation layer is provided between the unit cells and the contact metals 11, however, fails to teach wherein the encapsulation is in contact with the base frame or support and covers the plurality of unit cells and first and second electrical connections.

Grady discloses a stacked array of a plurality of thin film batteries. Grady is analogous with Hahn as both are in the same field of endeavor of batteries. Grady teaches wherein a battery 1500 is further provided with an encapsulating material covering the components of the battery in order to protect the battery materials from exposure to water vapor, oxygen, and other environmental contaminants and serves as a physical barrier to abrasion and handling damage (Grady [0072]).
Therefore, it would have been obvious to a skilled artisan before the effective filing date to add in an additional encapsulating material as taught by Grady to cover the battery unit cells and the electrical connection portions of the contact metals 11 of Hahn in order to protect the battery materials from exposure to water vapor, oxygen, and other environmental contaminants and serves as a physical barrier to abrasion and handling damage. The addition of the encapsulating material of Grady would enhance the safety and durability when used in the battery of Hahn.

Hahn further fails to teach wherein a plurality of stacked solid state battery unit cells each are stacked on a metal substrate.
Bhardwaj discloses a solid state battery within interconnections formed within the solid state batteries to electrically connect battery cells in series or parallel. Bhardwaj is analogous with Hahn as being in the same field of endeavor of solid state batteries. Bhardwaj teaches wherein a solid state battery 100a including a substrate 102, a cathode current collector 104, an anode current collector 106, a first cathode 108, a first solid state electrolyte 110, a first anode 112, a first anode current collect 106 and a first protective coating 114 (Bhardwaj [0021], Figure 1A, anode and cathode current collectors 104 and 106 are exposed). Bhardwaj further teaches wherein the substrate 102 may be formed of materials such as glass, semiconductor, mica, copper , stainless steel, polyimide, yttria-stabilized zirconia, or a flexible ceramic (Bhardwaj [0022]).
Therefore, it would have been obvious in view of a skilled artisan before the effective filing date to replace each cell in Hahn with the solid state battery 100A as taught by Bhardwaj as a simple substitution of battery elements for another. The resulting battery would have a plurality of stacked solid state battery unit cells each on a metal substrate and having exposed cathode and anode current collectors that are electrically connected through the contact metal 11.

Regarding claim 2, modified Hahn teaches all the claim limitations of claim 1. Hahn further teaches a sidewall insulation between each of the first and second electrical connections and the plurality of solid-state battery unit cells, including the metal substrates (Hahn Figure 9b, [0058]border insulation 16).

Regarding claim 3, modified Hahn teaches all the claim limitations of claim 1. Hahn further teaches wherein each of the first and second electrical connections comprises a stretchable conductive material or a serpentine conductive structure (Hahn [0056] metals 11 are deposited by vaporization of sputtering of metals such as Aluminum, Titanium-Tungsten, or copper). Examiner notes that the Applicant teaches that the stretchable material used in the instant application can be gold, silver, or copper in [0063] of the instant specification, therefore, it is the examiner’s opinion that copper material of Hahn would read on the limitation of the stretchable conductive material.
While the prior art does not explicitly teach that copper is a stretchable material, these properties are considered inherent in the prior art barring any differences shown by objective evidence between the contact metal 11 being made of copper disclosed in the prior art and the applicant. As the contact metal 11 being made of copper taught by the prior art and the applicant are identical within the scope of claim 3, Hahn inherently teaches that  the contact metal 11 is made of copper and is a stretchable conductive material. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) MPEP 2112.01.

Regarding claim 4, modified Hahn teaches all the claim limitations of claim 1. Hahn further teaches wherein a plurality of battery cells are stacked on one another, however, fails to teach wherein the battery unit cells are offset from one another. This is deemed to be a design choice that can be modified by a skilled artisan in view of the secondary reference Grady.

Grady discloses a stacked array of a plurality of thin film batteries. Grady is analogous with Hahn as both are in the same field of endeavor of batteries. Grady shows in Figures 2 and 3 of a plurality of batteries 100-500 that are stacked in an offset/staggered orientation (Grady [0037]).
Therefore, it would have been obvious to a skilled artisan to rearrange the battery of Hahn such that individual cells can be offset from one another as this is a design choice of a skilled artisan. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144).

Regarding claim 5, modified Hahn teaches all the claim limitations of claim 1. Hahn further teaches wherein the plurality of solid-state battery unit cells is vertically stacked without offset (Hahn Figure 9a shows a stack of electrodes without an offset).

Regarding claim 9, modified Hahn teaches all the claim limitations of claim 1. Hahn further teaches:
a) first and second interior contacts on a same major surface of the base frame or support as the plurality of solid-state battery unit cells (Hahn Figure 9b, contacts 2a and 2b are read as the interior contacts); and
b) first and second through-vias respectively electrically connecting the first and second interior contacts to the first and second exterior contacts (Hahn Figure 9b, feedthroughs 3; [0016] and [0038] the feedthrough being used for producing the exterior contacts, the exterior contacts are not shown in the figures).


Regarding claim 10, modified Hahn teaches all the claim limitations of claim 1. Bhardwaj further teaches wherein each of the plurality of solid-state battery unit cells comprises:
a) a cathode current collector layer (Bhardwaj Figure 1A cathode current collector 104), on the respective metal substrate (Bhardwaj Figure 1a,  [0022] substrate 102 may be formed of materials such as glass, semiconductor, mica, copper , stainless steel, polyimide, yttria-stabilized zirconia, or a flexible ceramic) and continuous with the exposed cathode current collector (Figure 1A cathode current collector having an exposed portion not covered by the other battery elements; 
b) a cathode, on or over the cathode current collector (Bhardwaj Figure 1A cathode 108);
c) a solid-phase electrolyte, on or over the respective cathode (Bhardwaj Figure 1A solid state electrolyte 110); and
d) an anode current collector layer, on or over the respective electrolyte and continuous with the exposed anode current collector (Bhardwaj Figure 1A, anode current collector 106 having an exposed portion not covered by the other battery elements).

Regarding claim 11, modified Hahn teaches all the claim limitations of claim 10. Hahn further teaches wherein each of the plurality of solid-state battery unit cells comprises an encapsulation layer over the anode current collector layer (Hahn [0046-0047] Figures 6b and 9B, encapsulation/passivation layer 8 is applied to cover portions of the electrode).

Regarding claim 12, modified Hahn teaches all the claim limitations of claim 1. Hahn further teaches wherein each of the metal substrates comprises copper, aluminum, or titanium foil (Bhardwaj [0022] substrate 102 may be made of copper, stainless steel)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn (US 2007/0139001 A1) in view of Grady et al. (US 2011/0183183 A1) and Bhardwaj (US 2015/0280201 A1) as applied to claim 1 above, and further in view of Ryu et al. (US 2018/0315979 A1).

Regarding claim 6, modified Hahn teaches all the claim limitations of claim 1. Hahn further teaches wherein: a lowermost one of the plurality of solid-state battery unit cells is electrically connected to the first and second exterior contacts (Figure 9b,[0016] and [0038] lowermost electrode contacts the interior contacts 2a and 2b, however, the feedthrough is used to produce exterior contacts and would be electrically connecting the lowermost battery and exterior contacts),
a next lowermost one of the plurality of solid state battery unit cells includes an exposed portion of the metallic current diverter to be electrically connected with the contact metals 11 (Figure 9b). 
Hahn fails to teach explicitly teach wherein cutouts are formed along edges of the anode and cathode to create an exposed portion for electrical connection. Hahn has a similar structure but fails to teach of cutout regions that are provided for the first and second electrical connections.

Ryu discloses a pouch type secondary battery and is analogous to Hahn as being within the same general field of endeavor. Ryu teaches wherein an exposed shape 115 formed at an electrical connection part of the metal conductor 110 being in a shape of a cutout (Ryu Figure 4b, [0047]).
Therefore, it would have been obvious in view of a skilled artisan to provide a cutout shaped exposed portion as taught by Ryu in connection regions of the anode/cathode and contact metals 11 of Hahn such that the cutout portion forms a region for electrical connection between anode/cathode and the contact metal. The addition of the cutout provides a clear area for electrical connection between anode/cathode and contact metal.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn (US 2007/0139001 A1) in view of Grady et al. (US 2011/0183183 A1) and Bhardwaj (US 2015/0280201 A1) as applied to claim 1 above, and further in view of Miyamoto et al. (US 2004/0009334 A1).
Regarding claim 7, modified Hahn teaches all the claim limitations of claim 1. Hahn fails to teach
 a) a flexible stacking substrate to which the plurality of solid-state battery unit cells, including the metal substrates, are affixed or secured; and
b) first and second electrodes on the flexible stacking substrate, wherein each of the exposed cathode current collectors is in ohmic contact with the first electrode, and each of the exposed anode current collectors is in ohmic contact with the second electrode .

Miyamoto discloses a cell assembly for a plurality of cells packed in laminate films and is analogous to Hahn as being within the same field of endeavor of batteries. Miyamoto teaches a plurality of cells being stacked on a flexible circuit board 20 (Miyamoto Figures 1, and stacked formation shown in Figures 16-18 and [0108-0109; flexible circuit board reading on the claimed flexible substrate). Miyamoto further teaches wherein connection terminals 31a-31e connect the positive and negative electrode tabs 14/15 of single cells to one another and is provided on the flexible printed circuit board 20 (Miyamoto abstract and [0104]) such that the plurality of cells are electrically connected in series and/or parallel using the printed circuit board to increase the generated electrical power (abstract and [0013])
Therefore, it would have been obvious in view of a skilled artisan before the effective filing date to incorporate the flexible printed circuit board into the module of Hahn such that the battery cells are provided on the flexible printed circuit board to electrically connect a plurality of battery cells through the circuit board and the connection terminals 31a-31e to increase the generated electrical power as taught by Miyamoto. Ohmic contact implies a lower resistance junction that provides current conduction. Miyamoto teaches electrically connection between the circuit board and the electrodes. It is unclear whether the structure of modified Hahn would be classified as being in ohmic contact as Hahn fails to explicitly teach it, however, the structure appears to be very similar as the instant application, therefore, Hahn is deemed to read on the limitation regarding ohmic contact being formed.
When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § 2112- 2112.02.



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn (US 2007/0139001 A1) in view of Grady et al. (US 2011/0183183 A1), Bhardwaj (US 2015/0280201 A1)  and Miyamoto et al. (US 2004/0009334 A1) as applied to claim 7 above, and further in view of Goldner et al. (US 6,982,132 B1).

Regarding claim 8, modified Hahn teaches all the claim limitations of claim 7. Hahn teaches wherein the electrodes are stacked upon each other (Hahn Figure 9B), however fails to teach wherein the stacking is folded onto itself.
Goldner discloses thin film stackable secondary batteries and is analogous with Hahn as being within the same field of endeavor of stackable batteries. Goldner teaches wherein cells can be stacked through a folded or serpentine cell configuration as shown in Figure 8 (Goldner Figure 8, Col. 14 lines 30-53) as such folding configuration would have each cell in the battery in close proximity to the battery terminal which would reduce the overall internal resistance of a large area, multi-cell battery (Goldner Col1 5 lines 27-35).
Therefore, it would have been obvious in view of a skilled artisan that stacking of multiple battery cells as taught by Goldner is an alternative to stacking without folding and is considered to be a design choice as such a folding configuration would have each cell in the battery is in close proximity to the battery terminal thereby reducing the overall internal resistance of the multi-cell battery Therefore, a skilled artisan can modify the stacking of a plurality of cells to include stacking by folding of the flexible substrate. See MPEP 2144.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Song et al. US 2015/0325862 A1- discloses a fabrication method for thin film batteries having a substrate, battery elements, and an encapsulation layer encapsulating the battery elements to the substrate.
Hahn et al. US 2011/0070480 A1- discloses a micro-battery having a substrate and encapsulation for encapsulating the battery and substrate. Hahn further teaches and shows external contacts 9a and 9b that extend through an electrical lead through and is directly related to the exterior contacts of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726